      Case 2:21-cv-01164-RFB-NJK Document 19
                                          18 Filed 08/23/21
                                                   08/20/21 Page 1 of 2
                                                                      3



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
     KEVIN FELDER, an individual,                      )   Case No. 2:21-cv-01164-RFB-NJK
10                                                     )
                                                       )
11                               Plaintiff,            )
                                                       )
12   vs.                                               )   AMENDED JOINT MOTION FOR
                                                       )   EXTENSION OF TIME FOR
13                                                     )   DEFENDANT EQUIFAX
     FLAGSTAR BANCORP, INC., a foreign                 )
     corporation; EQUIFAX INFORMATION                      INFORMATION SERVICES LLC TO
14                                                     )
                                                       )   FILE ANSWER
     SERVICES LLC, a foreign limited-liability
15   company; EXPERIAN INFORMATION                     )
                                                       )   FIRST REQUEST
     SOLUTIONS, INC., a foreign corporation;           )
16   TRANS UNION LLC, a foreign limited-               )
     liability company,                                )
17                                                     )
                                                       )
18                               Defendants.           )
                                                       )
19

20           This request was previously filed on August 19, 2021. ECF No. 13. However, due to a
21    scrivener’s error the wrong due date for Equifax’s complaint was identified as August 16, 2021,
22    which resulted in this Court denying the parties’ joint motion. ECF No. 17. The actual deadline
23    for Equifax’s complaint is August 20, 2021. See ECF NO. 5 (Equifax answer due on 8/20/2021).
24           Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
25    time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
26    no opposition. Accordingly, pursuant to LR IA 6-1, IT IS HEREBY STIPULATED AND AGREED
27    to by and among counsel, that Defendant Equifax Information Services LLC’s time to answer, move
28    or otherwise respond to the Complaint in this action is extended from August 20, 2021 through and
     Case 2:21-cv-01164-RFB-NJK Document 19
                                         18 Filed 08/23/21
                                                  08/20/21 Page 2 of 2
                                                                     3



 1   including September 20, 2021. The request was made by Equifax so that it can have an opportunity

 2   to collect and review its internal files pertaining to the allegations in the Complaint, and Plaintiff

 3   approves. This stipulation is filed in good faith and not intended to cause delay.

 4          Respectfully submitted, this 20th day of August, 2021.

 5

 6   CLARK HILL PLLC                                       No opposition
 7   By: /s/Jeremy J. Thompson                              /s/Kevin L. Hernandez
     Jeremy J. Thompson                                    Kevin L. Hernandez
 8   Nevada Bar No. 12503                                  Nevada Bar No. 12594
 9   3800 Howard Hughes Pkwy,                              LAW OFFICE OF KEVIN L.
     Suite 500                                             HERNANDEZ
10   Las Vegas, NV 89169                                   8872 S. Eastern Avenue
     Tel: (702) 862-8300                                   Las Vegas, NV 89123
11   Fax: (702) 862-8400                                   Phone: (702) 563-4450
     Email: jthompson@clarkhill.com                        Fax: (702) 552-0408
12
                                                           Email: kevin@kevinhernandezlaw.com
13   Attorney for Defendant Equifax Information
     Services LLC                                          Attorneys for Plaintiff
14

15

16

17   IT IS SO ORDERED:

18
     __________________________
19   United States Magistrate Judge
20
     DATED: August
            __________________
                   23, 2021
21

22

23

24

25

26

27

28

                                                     -2-
